                         UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK


In re:                                                               Case No.: 20-10322 CLB

The Diocese of Buffalo, N.Y.,
                                                                     Chapter 11

                Debtor.


                  EX PARTE APPLICATION TO APPEAR PRO HAC VICE

         John O’Connor (“Applicant”) of Steptoe & Johnson, LLP, hereby files this application

for entry of an order, substantially in the form attached hereto as Exhibit “A”, granting

admission pro hac vice for the purpose of appearing as counsel on behalf of Zurich American

Insurance Company, and to participate in any and all proceeding relative to the above-captioned

case only. In support of this Application, the Applicant respectfully represents as follows:

         1.     The Applicant is not currently under suspension or subject to other disciplinary

action with respect to the practice of law, and is a member in good standing of the Bar of the

District of Columbia, among others.

         2.     In further support of the Application, Applicant submits the Declaration of

Attorney John O’Connor in Support of Ex Parte Application to Appear Pro Hac Vice, attached

hereto as Exhibit “B”.

         WHEREFORE, The Applicant requests this Court enter an order of admission pro hac

vice for purposes of this case only.




                                                 1

  Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                   Description: Main Document , Page 1 of 9
Dated: July 20, 2021                      Respectfully submitted,

                                          /s/ John O’Connor

                                          John O’Connor
                                          Steptoe & Johnson LLP
                                          1330 Connecticut Avenue, NW
                                          Washington, DC 20036
                                          P: (202) 429-8095
                                          joconnor@steptoe.com

                                          Counsel for Zurich American
                                          Insurance Company




                                      2

  Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                   Description: Main Document , Page 2 of 9
                EXHIBIT A




Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                 Description: Main Document , Page 3 of 9
                        UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


In re:                                                               Case No.: 20-10322 CLB

The Diocese of Buffalo, N.Y.,
                                                                     Chapter 11

                Debtor.


     ORDER GRANTING EX PARTE APPLICATION TO APPEAR PRO HAC VICE

         Upon the Ex Parte Application to Appear Pro Hac Vice, submitted by John O’Connor,

for the purposes of appearing as counsel on behalf of Zurich American Insurance Company, and

to participate in any and all proceedings relative to the above-captioned case, and upon the

Declaration of Attorney John O’Connor in Support of Ex Parte Application to Appear Pro Hac

Vice, and upon the applicant’s certification that the applicant is a member in good standing of the

bar of the District of Columbia, it is hereby:

         ORDERED, that John O’Connor may appear before this Court pro hac vice for the

purpose of appearing as counsel on behalf of Zurich American Insurance Company, and to

participate in any and all proceedings relative to the above-captioned case.



Dated: July __, 2021                                         ______________________
       Buffalo, New York                                     Hon. Carl L. Bucki, U.S.B.J.




  Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                   Description: Main Document , Page 4 of 9
                EXHIBIT B




Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                 Description: Main Document , Page 5 of 9
                         UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK


In re:                                                                Case No.: 20-10322 CLB

The Diocese of Buffalo, N.Y.,
                                                                      Chapter 11

                Debtor.


              DECLARATION OF ATTORNEY JOHN O’CONNOR IN SUPPORT
                OF EX PARTE APPLICATION TO APPEAR PRO HAC VICE

         I, John O’Connor, state that:

         1.     I am a partner with the law firm of Steptoe & Johnson LLP, with offices at 1330

Connecticut Ave. NW, Washington, D.C. 20036.

         2.     I submit this Declaration in support of the Ex Parte Application to Appear Pro

Hac Vice for the purpose of appearing as counsel on behalf of Zurich American Insurance

Company, and to participate in any and all proceedings relative to the above-captioned case.

         3.     The courts in which I am admitted to practice and the dates of admission are as

follows:

                                     Courts                                 Date of Admission
         District of Columbia Court of Appeals                                  11/6/1998
         Maryland Court of Appeals                                               1/3/1996
         Virginia Supreme Court                                                 4/24/2018
         U.S. Court of Appeals for the Second Circuit                            7/1/2021
         U.S. Court of Appeals for the Third Circuit                           10/25/2007
         U.S. Court of Appeals for the Fourth Circuit                           6/13/2005
         U.S. Court of Appeals for the Fifth Circuit                            9/27/2019
         U.S. Court of Appeals for the Ninth Circuit                           12/27/2001
         U.S. Court of Appeals for the Tenth Circuit                            4/20/2010
         U.S. Court of Appeals for the District of Columbia Circuit             2/29/2008
         U.S. Court of Appeals for the Armed Forces                              1/6/2012
         U.S. Supreme Court                                                    11/25/2012
         U.S. District Court for the District of Columbia                       1/10/2000
         U.S. District Court for the District of Maryland                      11/16/1998

                                                 1

  Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                   Description: Main Document , Page 6 of 9
       U.S. District Court for the Eastern District of Virginia                   5/4/2018
       U.S. Court of Federal Claims                                              8/28/2003

       4.      I am a member in good standing of the Bar of the District of Columbia, as

evidence by the Certificate of Good Standing annexed hereto as Exhibit 1.

       5.      I acknowledge that I shall be subject to the jurisdiction of the United States

Bankruptcy Court for the Western District of New York with respect to any acts occurring

during the course of my participation in this manner.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 20th day of July, 2021, Washington,
       DC.


       /s/ John O’Connor
       John O’Connor




                                                 2

  Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                   Description: Main Document , Page 7 of 9
                    EXHIBIT 1




Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                 Description: Main Document , Page 8 of 9
  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                     John F O'Connor, Jr.
       was duly qualified and admitted on November 6, 1998 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                               ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on June 24,
                                                                                    2021.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
Case 1-20-10322-CLB, Doc 1190, Filed 07/20/21, Entered 07/20/21 17:38:50,
                 Description: Main Document , Page 9 of 9
